 

THE CHEFS’ WAREHOUSE, INC. 8-K [chef-8k_030515.htm]

Exhibit 10.1

 

 

THE CHEFS’ WAREHOUSE, INC.

2015 CASH INCENTIVE PLAN

 

1.                   Purpose of the Plan.

The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing incentives in the form of cash incentive awards to
certain employees of the Company and its Subsidiaries. The Plan is intended to
enable the Company to attract and retain talented employees and to motivate such
employees to manage and grow the Company’s business and to attain the
performance goals articulated under the Plan. This Plan shall be administered
pursuant to The Chefs’ Warehouse, Inc. 2011 Omnibus Equity Incentive Plan (the
“2011 Incentive Plan”). Awards hereunder shall be “Performance Awards” as
defined in Section 8 of the 2011 Incentive Plan. It is the intention of the
Company that all Awards hereunder to Covered Officers shall qualify for the
“performance-based exception” to the deduction limitation imposed by Section
162(m) of the Code. All provisions hereof shall be interpreted accordingly.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the 2011 Incentive Plan.

 

2.                   Definitions.

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)                 “Award” means a cash-based incentive award granted pursuant
to the Plan.

(b)                 “Board” means the Board of Directors of the Company.

(c)                 “Code” means the Internal Revenue Code of 1986, as amended,
or any successor thereto.

(d)                 “Committee” means the Compensation Committee of the Board,
or any successor thereto or any other committee designated by the Board to
assume the obligations of the Committee hereunder.

(e)                 “Company” means The Chefs’ Warehouse, Inc., a Delaware
corporation, and its Subsidiaries.

(f)                  “Participant” means an employee of the Company or any of
its Subsidiaries who is selected by the Committee to participate in the Plan
pursuant to Section 4 of the Plan.

(g)                 “Performance Period” means the Company’s 2015 fiscal year
and/or any portion thereof or longer period designated by the Committee.

(h)                 “Plan” means The Chefs’ Warehouse, Inc. 2015 Cash Incentive
Plan.

(i)                   “Subsidiary” means a direct or indirect wholly-owned
subsidiary of the Company.

3.                   Administration.

The Plan shall be administered by the Committee. The Committee shall have the
authority to select the employees to be granted Awards under the Plan, to
determine the size and terms of an Award (subject to the limitations imposed on
Awards in Section 5 below), to modify the terms of any Award that has been
granted (including to modify the performance goals applicable to a particular
Award, including as a result of a shift in focus or industry standards or to
take into account acquisitions and divestitures), to determine the time when
Awards will be made, the amount of any payments pursuant to such Awards, and the
Performance Period to which they relate, to establish performance goals in
respect of such Performance Periods and to determine whether such performance
goals were attained. The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned. Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among Participants, whether
or not such Participants are similarly situated. The Committee shall have the
right to deduct from any payment made under the Plan any federal, state, local
or foreign income or other taxes required by law to be withheld with respect to
such payment. The Committee may delegate to one or more employees of the Company
or any of its Subsidiaries, including, but not limited to the Company’s Chief
Executive Officer, the authority to take actions on its behalf pursuant to the
Plan; provided, however, that only the Committee may determine Awards to
executive officers.

 



 

 

  

4.                   Eligibility and Participation.

The Committee shall determine the executive officers and, upon the
recommendation of the Chief Executive Officer, such other persons who shall be
Participants for any Performance Period. Participants shall be selected from
among the full-time, salaried employees of the Company and any of its
Subsidiaries. The designation of Participants may be made individually or by
groups or classifications of employees, as the Committee deems appropriate.

 

5.                   Awards.

(a)                 Determination of Target Cash Incentive Awards and
Participants. At any time ending on or before the 90th calendar day during each
Performance Period, the Committee shall designate all Participants and their
target cash incentive awards for such Performance Period, and establish one or
more performance goals.

(b)                 Performance Goals. Awards under the Plan shall be
conditioned on the attainment of written performance goals which may be
corporate and/or individual goals and which shall be consistent with those
performance goals set forth in Section 11.2 of the 2011 Incentive Plan.
Performance goals may be recommended by the Chief Executive Officer (other than
with respect to his Award) and determined and approved by the Board or the
Committee for any Performance Periods. The Committee shall determine whether and
to what extent each performance goal has been met. In determining whether and to
what extent a performance goal has been met, the Committee shall consider the
recommendation of the Chief Executive Officer (other than with respect to his
Award) and may consider such other matters as the Committee deems appropriate.

(c)                 Weighting of Goals. The percentage of any Award payable
pursuant to the Plan shall be based on the weights assigned to the applicable
performance goal by the Committee.

(d)                 Target Cash Incentive Awards. The Committee shall determine
and specify a target cash incentive award to be payable pursuant to an Award for
each Participant.

(e)                 Amount Payable. The amount payable pursuant to an Award
shall be determined by the Committee in its sole discretion based on the
applicable target cash incentive award, the prescribed weighting of the
performance goals, and the Committee’s determination of whether and to what
extent each applicable performance goal has been met.

(f)                  Performance Target Adjustment. The Committee shall adjust
the performance target for the year to exclude losses or expenses related to any
of the following events that occur during the Performance Period: (i) asset
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals and costs for reorganizations,
business acquisitions, and restructuring programs, including legal, due
diligence and integration costs as well as transaction bonuses, (v) stock
compensation expense, (vi) duplicate occupancy and facility consolidation costs
(vii) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year, and (viii) the effect of
adverse federal, governmental or regulatory action, or delays in federal,
governmental or regulatory action; provided, that the Committee may then
exercise its negative discretion to exclude items of income or gain or include
appropriate items of loss or expense in determining the final performance target
on which the Awards will be paid.

 

 



(g)                 Payment. As soon as practicable following the close of the
Performance Period, the Committee shall certify whether the performance targets
have been achieved (within the meaning of Section 162(m) of the Code), and the
amount of the Award so certified by the Committee shall be paid to the
Participant on a date selected by the Company as soon thereafter as practicable
but in no event later than the fifteenth day of the third month following the
close of the Performance Period.

(h)                 Prorated Payment. Participants in the Plan hired after
December 27, 2014 will, in the Committee’s discretion, be eligible for a
prorated payout based on full months of participation at the end of the
Performance Period if the performance goals applicable to such Participant are
achieved.

(i)                   Termination of Employment. Any Participant whose
employment is terminated for any reason (e.g., voluntary separation or
termination due to misconduct) prior to the payout of Awards under the Plan will
not be eligible for distribution of Awards under the Plan.

6.                   Amendments or Termination.

The Committee has the right to amend or terminate this Plan in any manner it may
deem appropriate in its discretion at any time, including, but not limited to,
the ability to include or exclude any employee or group of employees from
participation in the Plan, modify the award tiers or percentages or modify or
waive performance goals; provided, however, that, in the case of any change to
the performance goals, any such change shall be communicated to Participants
within 45 days of the effective date of such change; provided further, that, in
the case of termination, any earned Awards under the Plan shall be paid to
Participants on a prorated basis on the date of termination of the Plan.
Furthermore, this Plan does not, nor should any Participant imply that it shall,
create a contractual relationship or rights between the Plan, the Company or any
Subsidiary thereof or any employee of the Company or any such Subsidiary.

 

7.                   No Right to Employment.

Neither the Plan nor any action taken hereunder shall be construed as giving any
Participant or other person any right to continue to be employed by or perform
services for the Company or any Subsidiary, and the right to terminate the
employment of or performance of services by any Participant at any time and for
any reason is specifically reserved to the Company and its Subsidiaries.

 

8.                   Nontransferability of Awards.

An Award shall not be transferable or assignable by the Participant other than
by will or by the laws of descent and distribution.

 

9.                   Offset of Awards.

Notwithstanding anything to the contrary herein, the Committee, in its sole
discretion, may reduce any amounts otherwise payable to any Participant
hereunder in order to satisfy any liabilities owed to the Company or any of its
Subsidiaries by the Participant. Notwithstanding the foregoing, to the extent
Section 409A of the Code is applicable to any Awards under the Plan, such offset
shall only be permitted and made in an amount up to that which is permitted
under Section 409A of the Code.

 

10.                Adjustments Upon Certain Events.

In the event of any material change in the business assets, liabilities or
prospects of the Company, any division or any Subsidiary, the Committee in its
sole discretion and without liability to any person may make such adjustment, if
any, as it deems to be equitable as to any affected terms of outstanding Awards.

 

 



11.                Recoupment of Award.

Each Participant agrees that, if the Company shall so request, such Participant
shall return to the Company all or a portion of any Awards paid to such
Participant pursuant to the Plan based upon financial information or performance
metrics later found to be materially inaccurate. The amount to be recovered
shall be equal to the excess amount paid out over the amount that would have
been paid out had such financial information or performance metric been fairly
stated at the time the payout was made.

 

12.                No Limit on Other Compensation Arrangements.

Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

13.                Miscellaneous Provisions.

The Company is the sponsor and legal obligor under the Plan and shall make all
payments hereunder, other than any payments to be made by any of the
Subsidiaries (in which case payment shall be made by such Subsidiary, as
appropriate). The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Plan, and the Participants' rights to the payment
hereunder shall be no greater than the rights of the Company's (or Subsidiary's)
unsecured creditors. All expenses involved in administering the Plan shall be
borne by the Company.

14.                Choice of Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts made and to be performed in the State
of Delaware.

15.                Effectiveness of the Plan.

The Plan shall be effective as of the date of its adoption by the Committee.

 



 

 

 

 

 

